PER CURIAM.
The fact that the police returned to its owner a Jartran rental truck driven by and seized from the defendant did not, as the defendant suggests, constitute a failure to preserve evidence, entitling the defendant to a dismissal of the charges. First, the defendant was provided with the identification number of the truck and with the exertion of any effort could have located and examined the very truck. Second, in that the defendant’s avowed purpose in examining the truck was to aid him in cross-examining a police officer as to the officer’s ability to detect the odor of marijuana in the padlocked portion of the truck, other substantially identical Jartran trucks were available for that purpose. Thus, even if it could be said that the evidence was not preserved, the defendant was not prejudiced thereby, and the extreme sanction of dismissal was inappropriate. State v. Sobel, 363 So.2d 324 (Fla.1978). The defendant’s other point on appeal is equally without merit.
Affirmed.